DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the chassis" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the rear hinge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the wheel plates" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 (which does not depend from claim 16 or 17) recites the limitations "the wheel plates" and “the rear hinge” in lines 2 and 5, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 12-14 and 17-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rosa (US Pat. No. 3,977,689).
Regarding claim 1, Rosa discloses A caster assembly for a roll container, the caster assembly comprising: a caster (generally at 44, 46) comprising a fork (casters of fig 3, generally at 43, 45 of fig 2) and a pin (at least 49, 50 of fig 3 and col 3, lines 35-50; 32 of col 3 line 11) configured to act as a hinge pin of a pivotable side wall of said roll container (at least col 3, lines 35-50 and col 3 line 11), where the pin is configured to be repeatedly attached and removed from the fork so as to attach the chassis of the roll container to the fork (col 2, line 30 - col 4, line 65).
Regarding claim 2, Rosa discloses wherein the caster assembly comprises an interlocking coupling interface (at least clips 53, 54) between the fork and the pin.
Regarding claim 3, Rosa discloses wherein the fork and the pin comprise cooperating coupling elements (at least the lower end of the pins and the clips) which form the interlocking coupling interface.
Regarding claim 9, Rosa discloses wherein the caster is a rigid caster (at least figs 2-3 inasmuch as is the case in the instant application).

Regarding claim 12, Rosa discloses wherein the arms each comprise a hole through which the pin is configured to extend (at least apertures 55a shown in figs 6 and 7).
Regarding claim 13, Rosa discloses wherein the chassis is an A-frame or an H-frame chassis (at least fig 7).
Regarding claim 14, Rosa discloses a roll container comprising: a chassis according to claim 10, a first side wall attached at one end to a first caster assembly and at a second end to another caster, and a second side wall attached at one end to a second caster assembly and at a second end to another caster (at least figs 1-3 and 7).
Regarding claim 17, Rosa discloses wherein the front end of the chassis is supported by the wheel plates of the swivel casters so as to allow relative sliding movement between the chassis and the swivel caster (at least figs 6 and 7 as best understood in view of indefiniteness noted above).
Regarding claim 18, Rosa discloses wherein the wheel plates of the swivel casters are elongated in a direction transverse to the direction of orientation of the side walls so as to create a horizontal degree of freedom for the side walls to be turned about the rear hinge towards each other at the front of the roll container (at least figs 6 and 7 as best understood in view of indefiniteness noted above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa as discussed above and further in view of Sjoblom (US Pat. No. 4,199,164).
Regarding claim 15, Rosa discloses the invention except for specifically pointing out wherein: the first and second caster assemblies at the one end of the side walls are those of rigid casters and wherein the casters at the second end of the side walls are swivel casters. However, at least Sjoblom discloses the use of rigid and swivel casters such as to have front swivel and rear fixed casters (at least col 3, lines 16-27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of rigid and swivel casters with the cart of Rosa to provide wherein: the first and second caster assemblies at the one end of the side walls are those of rigid casters and wherein the casters at the second end of the side walls are swivel casters, since such a configuration is well-known in the art and since it would have provided optimal control of the roll container while allowing steering.
Allowable Subject Matter
Claims 4-8, 11 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose carts and caster arrangements that teach aspects of the claimed invention and, therefore, may be of interest to Applicant. Regarding claim 13, please note that at least Dai ‘721 teaches an A- or H-frame similar to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618